The Court
(Thruston, J.,
contra,) refused to permit the paper to be read in evidence to the jury as a will or testamentary paper.
Mr. W. L. Brent, then offered to read the paper to the jury as an instrument of manumission, under the 29th section of the Maryland Act of 1796, c. 67, and contended that it is not necessary that the instrument of manumission should be signed or acknowledged by the party. That clause of the section which requires acknowledgment and recording applies only to manumissions intended to take effect in future; not to present manumissions.
But the Court (Thruston, J., contrd,) refused this also.